[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO REARGUE (119) and PLAINTIFF'S MOTION FOR ARTICULATION (120)
After a contested hearing held on June 19, 2000 the court denied the plaintiff's motion for child support (108) and her motion for alimony (111). The plaintiff filed this motion to reargue (119) and this motion CT Page 334 for articulation (120) which the court heard on December 20, 2000.
The parties' joint Federal Income Tax Return for 1997 form 1040 (plaintiff's Exhibit #1) lists $57,434 gross wages, all earned by the defendant. The plaintiff was not employed during 1997. His employment ended when his job was eliminated. The defendant testified that he has a pinched nerve in his back limiting his movements. He has a bowel problem which "I have very bad days where I could be in the bathroom a dozen times." The plaintiff said "sometimes" when asked if she had seen him ". . . . go to the bathroom on numerous occasions." His back problem was diagnosed in 1992, as "narrowing of the 4/5 disc space with increased L5/S1 lordosis," and "spondylolysis cannot be excluded" (Plaintiff's Exhibit #4.)
The defendant testified that he was attempting to find work that he could do within his limitations. The defendant has been receiving financial assistance from Dina DeCarlo, a friend who has two children of her own.
The court has concluded that there is sufficient evidence to substantiate the defendant's testimony of his inability to work. The court cannot conclude that he is making excuses or refusing to exercise employment skills, Miller v. Miller, 181 Conn. 610 (1980). The original rulings of the court made on June 19, 2000 are unchanged.
HARRIGAN, J.T.R.